Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01132-CV
____________
 
MONIQUE PARKER, Appellant
 
V.
 
ZACHARY BRYAN PARKER, Appellee
 

 
On Appeal from the 310th District
Court
Harris County, Texas
Trial Court Cause No.
2007-43468
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this Court, this is an appeal from an order signed
November 17, 2008.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  




In
addition, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent);Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2009) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On
January 26, 2009, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  In addition, on January 15, 2009, appellant was notified that the
appeal was subject to dismissal for nonpayment of the filing fee.  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.